Barker, J.
On December 3, 1895, the debtor, owing the defendants, sold his stock of goods and received in payment from the purchaser some cash, the assumption of a mortgage, a promissory note, and an order for the sum of $400 drawn in favor of the defendants and accepted by the purchaser. The cash, the note, and the order were then the property of the debtor. The order was on the same day taken by the defendants’ agent and was delivered by him to them, and was credited by them to the debtor as a payment upon the account which he owed to the defendants.
It was competent for the presiding justice to find, as he did, that the order was given as and for a payment at the time. By this payment the order, which was the debtor’s property, was transferred to the defendants in preference, and the rulings refused were upon this state of facts immaterial.

Exceptions overruled.